FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of October Research In Motion Limited (Translation of registrant’s name into English) 295 Phillip Street, Waterloo, Ontario, Canada N2L 3W8 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b) : 82- DOCUMENT INDEX Document Page No. 1. RIM Announces Widget SDK for the BlackBerry Platform 2 Document 1 Oct 6, 2009 RIM Announces Widget SDK for the BlackBerry Platform Enables Third Party Software Developers to Build Web-Based Applications for BlackBerry Smartphones WATERLOO, Ontario – Research In Motion (RIM) (NASDAQ: RIMM, TSX: RIM) today announced the BlackBerry Widget Software Development Kit (SDK) to enable third party application developers to build rich, integrated applications for BlackBerry® smartphones using common web technologies.
